Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bilateral distance” in claim 4, 13, and 20 is used by the claim to mean “Euclidean distance,” while the accepted meaning is “Euclidean distance.” The term is indefinite because the specification does not clearly redefine the term. For the purpose of examination, the examiner relied upon two prior arts shown in the tables below. The recitation bilateral distance has been interpreted to mean Euclidean distance.

The following prior arts are being cited in the interpretation of claims 4, 13, and 20 ,specifically the term “bilateral distance” as Euclidean distance. 
Shuo Yang, 
“A spatially-Variant Morphological Regularization Method for Inverse Problems in Image Processing.”

Fig. 1 Similarity metric and resulting filters


    PNG
    media_image1.png
    320
    451
    media_image1.png
    Greyscale

Pulak Purkait et al
“Adaptive Morphologic Regularizations for inverse problems” . , sec. 3, Fig. 1
Adaptive Morphologic Regularizations for Inverse Problems

    PNG
    media_image2.png
    246
    415
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Tourapis et al. (US 2020/0021856 A1) hereinafter “Tourapis”.
Regarding Claim 1, 10, and 19 Tourapis
Tourapis discloses A method of processing media content in a video stream including predicting point cloud attribute coding (Tourapis, “Encoder that compresses the captured point cloud.” [0039], [0048] the method being performed by at least one processor (“predict attribute information” [0032] “predicting an attribute value for a point P,” [0036]), (FIG. 1, an encoder that compresses attribute information of the point cloud, [0027], [0003] “capture points that collectively make up a point cloud, wherein each of the points comprises spatial information identifying a spatial location of the respective point and attribute information defining one or more attributes associated with the respective point.” See also [0005] “In some embodiments, the method further includes adaptively changing a prediction strategy or number of nearest neighbors used in a prediction strategy based on variability of attributes for points in a neighborhood of a point being evaluated.” [0005]. “processors to decode hierarchical LOD structure as described herein to decompress attribute information of a point cloud.” “In some embodiments, the method further includes adaptively changing a prediction strategy or number of nearest neighbors used in a prediction strategy based on variability of attributes for points in a neighborhood of a point being evaluated.” [0005]
In some embodiments, the encoder is further configured to adaptively change a prediction strategy or number of nearest neighbors used in a prediction strategy based on variability of attributes for points in a neighborhood of a point being evaluated. [0007] ), Because these points have a large difference in attribute values, a default nearest neighbor prediction strategy may result in blurring of the white line and/or high residual values that decrease a compression efficiency. However, an updated prediction strategy may account for this variability by selecting a better suited prediction strategy and/or by using less points in a K nearest neighbor prediction. For example, for the black road, not using the while line points in a K nearest neighbor prediction. [0035]” comprising: 
a) receiving point cloud data comprising one or more candidate points (Tourapis, Step 402 “Receive point cloud”, FIG. 4A… number of nearest neighbors “K nearest neighbor prediction.” [0035]); 
b) extracting one or more candidate attribute values for the one or more candidate points from the received point cloud data (Tourapis, [0152] In some embodiments, geometry information (also referred to herein as “spatial information”) may be used to efficiently predict attribute information. For example, in FIG. 8 the compression of color information is illustrated. However, a LOD structure may be applied to compression of any type of attribute (e.g., reflectance, texture, modality, etc.) associated with points of a point cloud. Note that a pre-encoding step which applies color space conversion or updates the data to make the data better suited for compression may be performed depending on the attribute to be compressed. [0053], [0152]); 
c) calculating ([0037]) a weighted median from the one or more extracted candidate attribute values and a weight factor (Tourapis, in some embodiments, the variability may be calculated as the maximum difference compared to the mean value of the attributes, E(X), the weighted mean of the attributes, weighted mean(X), or the median value of the attributes, median(X). In some embodiments, the variability may be calculated using the average of the values corresponding to the x percent, e.g. x=10 that have the largest difference as compared to the mean value of the attributes, E(X), the weighted mean of the attributes, weighted mean(X), or the median value of the attributes, median(X). [0103]), wherein the weight factor corresponds to a relative importance factor of a candidate vector associated with the extracted candidate attribute values; (Tourapis, Step 166 “inverse distance interpolation for determining predicted attribute value”. Tourapis, wherein attribute values of neighboring points [attribute values of the candidates] that are at a closer distance to the point being evaluated are weighted more heavily than attribute values of neighboring points [attribute values of the 
c) assigning one or more prediction indices to the candidate points (0096) in response to the calculation of the weighted median, wherein the prediction indices correspond to attribute data for video encoding (Tourapis, determine index order [0096] wherein the neighboring point is selected based on an index order of the points according to the space-filling curve order. In some embodiments, a prediction/correction evaluator, such as prediction/correction evaluator 206 of encoder, 202 may adaptively adjust a prediction strategy used to predict attribute values of points in a given neighborhood of points based on a measurement of the variability of the attribute values of the points in the neighborhood.; and 
d) processing the media content to encode the attribute data associated with the candidate points having the lowest prediction indices (Tourapis, “[0097] At 422, one or more attribute values are determined for each attribute of the point currently being evaluated. The attribute values may be determined based on an inverse distance interpolation.” [0097]).  Regarding at least one memory configured to store computer program code [0035, 0469, 0473]a non-transitory computer-readable storage medium [0007 and 0475].
Regarding Claim 2 and 11 Tourapis
Tourapis discloses 2. The method of claim 1, wherein the weight factor is inversely proportional to the relative importance factor of the candidate vector. (Tourapis, Step 166 “inverse distance interpolation for determining predicted attribute value”. (Tourapis, wherein attribute values of neighboring points [attribute values of the candidates] that are at a closer distance to the point being evaluated are weighted more heavily than attribute values of neighboring points [attribute values of the candidates] that are at further distances from the point being evaluated. [0081] Notes that the distance of a neighbor from a point being evaluated may be considered as a measure of relative importance of the neighbor to its effectiveness in predicting the point. See also [0062].
Regarding Claim 3 and 12 Tourapis
Tourapis discloses The method of claim 1, wherein the weight factor corresponds to a geometric distance between a candidate point and one or more other points from a sample of points. ([0049] The encoder may determine a distance in X, Y, and Z space between a point being evaluated and each of the identified neighboring points. For example, the encoder may determine respective Euclidian distances from the point being evaluated to each of the neighboring points. The encoder may then predict an attribute value for an attribute of the point being evaluated based on the attribute values of the neighboring points, wherein the attribute values of the neighboring points are weighted according to an inverse of the distances from the point being evaluated to the respective ones of the neighboring points. For example, attribute values of neighboring points that are closer to the point being evaluated may be given more weight than attribute values of neighboring points that are further away from the point being evaluated.” [0049])
Regarding Claim 4, 13 and 20 Tourapis
Tourapis discloses 4. The method of claim 3, further comprising determining a bilateral distance of a candidate predictor based on the one or more candidate attribute values and the geometric distance. (Tourapis, for example, the encoder may determine respective Euclidian distances from the point being evaluated to each of the neighboring points. [0049]), [0161]).
 Regarding Claim 6 and 15 Tourapis
Tourapis discloses The method of claim 1, wherein the weighted median is calculated using a monotonically increasing function and one or more additional quantities that are inversely proportional to a similarity factor associated with one or more candidate points. (Tourapis, [0061] The prediction/correction evaluator may then determine distances between the point being evaluated and respective ones of the identified neighboring points. The prediction/correction evaluator may use an inverse distance interpolation method to predict an attribute value for each attribute of the point inverse-distance weighted attribute values of the identified neighboring points.” [0061] Note that the further a point is from a neighbor the less similar the point is from the neighbor; therefore, distance is a similarity factor).
Regarding Claim 7 and 16 Tourapis
Tourapis discloses The method of claim 1, wherein the extracting and calculating are performed for one or more color channels associated with the candidate points. (Tourapis, “For example, a point may have a “Red”, a “Green”, and a “Blue” color attribute.” [0126]).
Regarding Claim 8 and 17 Tourapis
Tourapis discloses The method of claim 1, wherein neighboring samples of the point cloud are sorted based on the candidate attribute values using the calculated weighted median.  (Tourapis, “an evaluation order for determining predicted attribute values of the points of the point cloud may be determined” [0047])
Regarding Claim 9 and 18 Tourapis
Tourapis discloses The method of claim 8, wherein the indices are assigned to the sorted samples with a median-first order. (Tourapis, “In some embodiments, the variability may be calculated as the maximum difference compared to the mean value of the attributes, E(X), the weighted mean of the attributes, weighted mean(X), or the median value of the attributes, median(X).” “an indexed point order according to a space-filling curve.” [0091]), “an encoder may identify the first “K” nearest points to a point being evaluated according to the indexed order of points determined at 412 and respective distances between the points.” [0096], [0081]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis in view of. Panusopone et al. (US 8908765 B2) hereinafter “Panusopone”.
Regarding Claim 5 and 14 Tourapis-Panusopone
Tourapis discloses the invention substantially as claimed. Tourapis further discloses the cost function is calculated … (Tourapis, minimizing a cost function of the form J=D+lambda*Rate, where D is the overall distortion for all these points, and Rate is the overall rate cost for coding these points.[0107]).
Tourapis does not explicitly disclose … using one or more norm functions and wherein a norm associated with a position metric varies from a norm associated with an attribute metric. 
However, Panusopone discloses using one or more norm functions and wherein a norm associated with a position metric varies from a norm associated with an attribute metric. (Panusopone discloses calculating cost function using norm function.  “For example, a H.264 like encoder may utilize a Lagrangian based cost metric accounting for both matching quality and estimated bit cost as follows: J=SAD+.lamda..parallel.MV-PMV.parallel. EQU. 1 where J is the cost metric, SAD is a sum of absolute 
Therefore, it would have been obvious to a person of ordinary skill in the art before effective filing date of the appliction to modify Tourapis Prediction Strategy by incorporating ….using one or more norm functions and wherein a norm associated with a position metric varies from a norm associated with an attribute metric. as suggested by Panusopone in order to (Panusopone, Col. 5 line 54).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
C. F. Santos, F. Lopes, A. Pinheiro and L. A. da Silva Cruz, "A Sub-Partitioning Method for Point Cloud Inter-prediction Coding," 2018 IEEE Visual Communications and Image Processing (VCIP), 2018, pp. 1-4, doi: 10.1109/VCIP.2018.8698661.
Design, Implementation, and Evaluation of a Point Cloud Codec for Tele-Immersive Video Rufael Mekuria, Student Member, IEEE, Kees Blom, and Pablo Cesar, Member, IEEE
TADI et al. (WO 2018146558 A2)
Mammou et al. (62/655,759 “ADAPTIVE DISTANCE BASED POINT CLOUD COMPRESSION”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481